          Case 5:16-cv-04942-LHK Document 429 Filed 03/30/20 Page 1 of 2



 1   RICHARD D. McCUNE, State Bar No. 132124
     rdm@mccunewright.com
 2   DAVID C. WRIGHT, State Bar No. 177468
     dcw@mccunewright.com
 3   MCCUNE WRIGHT AREVALO, LLP
     3281 East Guasti Road, Suite 100
 4   Ontario, California 91761
     Telephone: (909) 557-1250
 5   Facsimile: (909) 557-1275
 6   STEPHEN G. LARSON (SBN 145225)
     slarson@larsonobrienlaw.com
 7   R.C. HARLAN (SBN 234279)
     rcharlan@larsonobrienlaw.com
 8   LARSON O’BRIEN LLP
     555 South Flower Street, Suite 4400
 9   Los Angeles, CA 90071
     Telephone:    213.436.4888
10   Facsimile:    213.623.2000
11   Attorneys for Plaintiffs
12

13                                     UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15                                          SAN JOSE DIVISION

16   THOMAS DAVIDSON, TODD CLEARY,                       Case No. 5:16-cv-04942-LHK
     ERIC SIEGAL, MICHAEL PAJARO, JOHN
17   BORZYMOWSKI, BROOKE CORBETT,                        NOTICE OF STIPULATED VOLUNTARY
     TAYLOR BROWN, JUSTIN BAUER,                         DISMISSAL WITHOUT PREJUDICE
18   HEIRLOOM ESTATE SERVICES, INC.,
     KATHLEEN BAKER, MATT
19   MUILENBURG, WILLIAM BON, and                        Dept.: Courtroom 8 – 4th Floor
     JASON PETTY on behalf of themselves and             Judge: Honorable Lucy H. Koh
20   all others similarly situated,
21                       Plaintiffs,
22           vs.
23   APPLE INC.,
24                       Defendant.
25

26
27

28


                                            NOTICE OF STIPULATED VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                                                                 Case No. 5:16-cv-04942-LHK
            Case 5:16-cv-04942-LHK Document 429 Filed 03/30/20 Page 2 of 2



 1            TO THE HONORABLE COURT, ALL PARTIES AND COUNSEL:
 2            NOTICE IS HEREBY GIVEN THAT pursuant to Federal Rules of Civil Procedure 41(a),
 3   Plaintiffs Thomas Davidson, Todd Cleary, Eric Siegal, Michael Pajaro, Brooke Corbett, Taylor Brown,

 4   Heirloom Estate Services, Inc., Kathleen Baker, and Jason Petty (collectively, “Plaintiffs”) and

 5   Defendant Apple Inc., have stipulated to voluntarily dismiss all of Plaintiffs’ remaining claims against

 6   Defendant Apple Inc. without prejudice in the above-entitled action.

 7
     Dated: March 30, 2020                                    LARSON O’BRIEN LLP
 8

 9
                                                    By: /s/ David C. Wright
10                                                          DAVID C. WRIGHT

11                                                            Attorneys for Plaintiffs

12
         Dated: March 30, 2020                     MORRISON & FOERSTER LLP
13

14                                                 By: /s/ Arturo J. González1
                                                          Arturo J. González
15                                                        Attorneys for Defendant APPLE INC.
16

17

18

19

20

21

22

23

24

25

26
27

28
     1
      Filer attests that all signatories listed concur in the filing’s content and have authorized the filing
     pursuant to Local Rule 5-1(i)(3).
                                                          1
                                            NOTICE OF STIPULATED VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                                                                 Case No. 5:16-cv-04942-LHK
